Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Arguments
Regarding 35 USC § 112.
Applicant argues:
Claims 2-4 and 16-18 have been rejected under 35 U.S.C. 112(b) as allegedly indefinite. The claims have been amended to clarify the recited subject matter. Withdrawal of the rejection is respectfully requested.
Examiner replies that:
Withdrawn.
Regarding 35 USC § 101.
Applicant argues:
Claims 1-20 were rejected under 35 U.S.C. 101 as allegedy directed to an abstract idea without significantly more. To the contrary, the claims are directed to detecting and displaying trajectories. Applicant challenges the idea that the display unit is merely a generic component to an overall abstract idea because the claims themselves are specifically directed to displaying trajectories. Moreover, the generation of a display, generally or as specified in the claims, is not reasonably considered a mental process; therefore, whether a display unit is considered a generic component is irrelevant to the analysis required for patent subject matter eligibility under the statute and case law. 
However, even assuming arguendo the claim is directed to an abstract idea, the claims are tied to the practical application of displaying trajectories in the field of view of a driver of a transportation vehicle as claimed. In particular, the claims set forth a technical solution to the problem of trajectory graphics being difficult to view in the field of view display of a vehicle driver depending on environmental conditions as described in para. [0040] -[0043] of the disclosure. As claimed, this is solved in this particular practical application by a technical solution in which points of the grid are represented using symbols, of which only the border or the completely filled symbols are displayed based on environmental conditions, wherein the environmental conditions include ambient brightness. Further, this field of view is described as glasses or a HUD in claims 11 and 13. For at least these reasons, withdrawal of the rejection is respectfully requested. 
Examiner replies that:
Applicant argues “As claimed, this is solved in this particular practical application by a technical solution in which points of the grid are represented using symbols, of which only the border or the completely filled symbols are displayed based on environmental conditions, wherein the environmental conditions include ambient brightness.” Applicants arguments are found persuasive regarding using the ambient brightness.
Regarding 35 USC § 102/103.
Applicant argues:
The rejections are respectfully traversed because the cited references, analyzed individually or in combination, fail to teach or suggest all the features recited in combination in the rejected claims. For example, the cited references fail to theca or suggest the claimed method or device wherein the points of the grid are represented using symbols, of which only the border or the completely filled symbols are displayed based on environmental conditions and detecting and analyzing an ambient brightness as an environmental condition of the environmental conditions, as recited in the independent claims. 
Musabji merely teaches a standard display with information overlaid onto a medium and displayed to a user with different options (e.g., more scenic, flatter grade, handicapped accessible) being selectable by a user. The Office Action cited to para. [0106] in Musabji as allegedly teaching particular symbols being displayed based on ambient brightness. However, the referenced portion of Musabji merely teaches that a user may choose one of two highlighted paths and that the user may select the path based on the user's perceived ambient brightness along one path versus another path. Thus, Musabji fails to teach or suggest that the displayed symbols are displayed based on a sensed ambient brightness as recited in the claims. 
Examiner replies that:
Applicants arguments are not found persuasive. Applicant argues the prior fails to teach “Musabji merely teaches that a user may choose one of two highlighted paths and that the user may select the path based on the user's perceived ambient brightness along one path versus another path. Thus, Musabji fails to teach or suggest that the displayed symbols are displayed based on a sensed ambient brightness as recited in the claims.” 
At [0106] and Fig. 14, there are two paths. One with filled symbols, and one with unfilled symbols. The user can select a shaded route. 
At [0105] routes are provided, where routes can include those that are well lit at night. 
At [0068] Musabji recites “[0068] The data collection equipment travels along or moves about the path network to collect data representing an area about or around a road or path or other area. For example, the collected data may be imagery data, video/camera data (such as in the visible spectrum or other spectrum), laser data, light data (such as Light Detection and Ranging ("LIDAR") data), and/or other visual related or light based data.”
Therefore Musabji does include obtaining ambient brightness, and determining shaded or lit routes. Further, even if it were solely a user determination, Musabji teaches obtaining light information, and a user determination, so it would be merely automating a manual activity under 2144.04 III.
The claim displays symbols based on environmental conditions, where ambient brightness is a potential condition to be used. The claim does not require the ambient brightness condition to be used however, merely that it is among the potential conditions.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 
The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
Display unit in claim 12 (and dependent claims).
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.   
Claims 3-4, 17-18 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The claims recite “lower ambient brightness” and “higher ambient brightness” but there is no specification of higher/lower than what.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.
Claim(s) 1, 4-10, 12, 14-15, 18-20 is/are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Musabji U.S. Patent/PG Publication 20120059720.	
Regarding claim 1:
 A method for displaying the course of a trajectory in front of a transportation vehicle or an object with the aid of a display unit, the method comprising: (Musabji Abstract A navigation system comprises a processor, a geographic database and a guidance application executable on the processor. The guidance application obtains data from the geographic database and obtains a photographic image. The guidance application overlays an advertisement route highlight on said photographic image. )(Musabji [0033] FIG. 1 is a block diagram of a navigation system 100 associated with a computing platform 102, such as a personal digital assistant (PDA), mobile telephone, smartphone, tablet computer or any computer, according to an exemplary embodiment. The navigation system 100 is a combination of hardware and software components. In one embodiment, the navigation system 100 includes a processor 104, a drive 106 connected to the processor 104, and a non-volatile memory storage device 108 for storing navigation application software programs 110 and possibly other information.).
 overlaying the trajectory in the field of view of the driver or the object, (Musabji [0100] At step 1106, the image with the guidance information overlay is created. FIGS. 6, 12-15 will be used to illustrate embodiments of the image with guidance information overlay.) 
 wherein the trajectory course is represented as a grid, (Musabji [0100] At step 1104, the route guidance function 126 determines an appropriate guidance information overlay. The guidance information overlay may be a maneuver arrow, a line or plurality of dots highlighting the solution route or alternate routes, text labels, direction labels or any other information.) (Musabji Fig. 9, 12-15) since the plurality of displayed points are a form of grid.
 and wherein the points of the grid are represented using symbols, (Musabji [0113] FIG. 22 illustrates another embodiment of the guidance information overlay. FIG. 22 is an image 2200 depicting a guidance information overlay comprising a route highlight of a series of company logos. In this example, the guidance information overlay includes a route highlight represented by a series of icons or decals 2202 depicting a company logo or brand.)(Musabji [0109] In this example, the guidance information overlay includes a route highlight represented by a series of icons or decals 2102 depicting a speed limit sign.)(Musabji [0107] In another embodiment, the guidance information overlays convey additional information about the respective depicted alternative routes. FIG. 15 is a single view image 1500 including guidance information overlays to show alternative routes, according to another exemplary embodiment. In this example, the guidance information overlay includes a route highlight represented by a first series of dots 1502 depicting a first route and a route highlight represented by a second series of dots 1504 depicting a second route. The first series of dots 1502 may highlight a more direct route containing steps, while the second series of dots 1504 may highlight an alternative route that is handicapped accessible. The second series of dots 1504 includes a handicap icon on each of the dots, which describes a feature of the alternative route 1504. The route guidance overlay of the route highlight with handicap icon visually provides useful information to the user of the navigation system 100.)
of which only the border or the completely filled symbols are displayed based on environmental conditions (Musabji [0106] Referring to FIG. 14, the guidance information overlay includes a route highlight represented by a first series of dots 1402 depicting a first route and a route highlight represented by second series of dots 1404 depicting a second route. The first and second series of dots 1402 and 1404 may be different colors to distinguish the two routes. The first series of dots 1402 highlights a main route, while the second series of dots 1404 highlights an alternative route. The guidance information overlay provides the user an option to follow either route highlight 1402 or 1404 around the fountain. For example, the user may select the second route 1404 because it is tree-lined, which may provide more shade. While, this embodiment is depicted using two routes, the number of routes may be more than two. Further, the route highlights 1402 and 1404 may also overlay road segments 210 in a road network 208.).
detecting and analyzing the ambient brightness as an environmental condition (Musabji [0068] The data collection equipment travels along or moves about the path network to collect data representing an area about or around a road or path or other area. For example, the collected data may be imagery data, video/camera data (such as in the visible spectrum or other spectrum), laser data, light data (such as Light Detection and Ranging ("LIDAR") data), and/or other visual related or light based data.)(Musabji [0106] The guidance information overlay provides the user an option to follow either route highlight 1402 or 1404 around the fountain. For example, the user may select the second route 1404 because it is tree-lined, which may provide more shade. )(Musabji [0105] For example, alternative routes may be more scenic, have a flatter grade, be well lit at night, handicapped accessible and so on.)
Regarding claim 4:
 The method of claim 1, has all of its limitations taught by Musabji. Musabji further teaches  further comprising, in response to a higher ambient brightness, representing the points of the grid using symbols which are displayed filled up over the full surface (Musabji [0106] Referring to FIG. 14, the guidance information overlay includes a route highlight represented by a first series of dots 1402 depicting a first route and a route highlight represented by second series of dots 1404 depicting a second route. The first and second series of dots 1402 and 1404 may be different colors to distinguish the two routes. The first series of dots 1402 highlights a main route, while the second series of dots 1404 highlights an alternative route. The guidance information overlay provides the user an option to follow either route highlight 1402 or 1404 around the fountain. For example, the user may select the second route 1404 because it is tree-lined, which may provide more shade. While, this embodiment is depicted using two routes, the number of routes may be more than two. Further, the route highlights 1402 and 1404 may also overlay road segments 210 in a road network 208.)
Regarding claim 5:
 The method of claim 1, has all of its limitations taught by Musabji. Musabji further teaches  further comprising detecting and analyzing of precipitation as an environmental condition (Musabji [0110] Furthermore, the textures may indicate the current or forecast traffic conditions, traffic and construction status, current or forecast weather conditions, weather warnings, civil defense messages, current events, such as baseball team logo during game day, and so on.).
Regarding claim 6:
 The method of claim 5, has all of its limitations taught by Musabji. Musabji further teaches  further comprising, in response to detection of rain and/or heavy rain, representing the points of the grid using symbols having a shape which is differentiated from rain (Musabji [0110] Furthermore, the textures may indicate the current or forecast traffic conditions, traffic and construction status, current or forecast weather conditions, weather warnings, civil defense messages, current events, such as baseball team logo during game day, and so on.) (Musabji Fig. 15) since the texture inside a circle is not the same shape as rain.
Regarding claim 7:
 The method of claim 6, has all of its limitations taught by Musabji. Musabji further teaches  wherein the shape of the symbols corresponds to a rectangular shape (Musabji [0103] While dots are used in FIG. 12, any route highlight may be used such as a series of arrows, a solid line 1206, a dash line or any other shape.)(Musabji Fig. 21).
Regarding claim 8:
 The method of claim 1, has all of its limitations taught by Musabji. 000 further teaches  further comprising detecting and analyzing specific operating modes of the transportation vehicle as an environmental condition (Musabji [0109] FIG. 21 illustrates another embodiment of the guidance information overlay. FIG. 21 is an image 2100 depicting a guidance information overlay comprising a route highlight that shows a road restriction, specifically a speed limit, for the displayed portion of the route. In this example, the guidance information overlay includes a route highlight represented by a series of icons or decals 2102 depicting a speed limit sign. Additionally, the image 2100 shows a current location of a vehicle 2104 indicating the current position of the navigation system 100 in the image 2100. The icons or decals 2102 are textures, such as a two-dimensional image of a 35 MPH speed limit road sign, projected on to the road surface ground plane 2106 shown in the image 2100. In the illustrated embodiment, the decals 2102 are positioned over a lane of the road that the vehicle is traveling along.) where a mode may be a driving mode.
Regarding claim 9:
 The method of claim 1, has all of its limitations taught by Musabji. Musabji further teaches  further comprising detecting and analyzing the roadway composition and/or the roadway environment and/or the traffic situation as an environmental condition (Musabji [0110] A variety of other decals or textures may be used to highlight the attributes of a particular path or road. For example, the texture may indicate the type of road, a presence of a bike path, presence of oncoming traffic, presence of speed bumps and potholes, lane closures, overhead height, and so on. The textures may provide warnings of hazards along the path or upcoming hazards. For example, the decal 2102 may comprise an image of a stop sign to indicate that the path is approaching an intersection controlled by a stop. Other decals indicating warnings or hazards are possible, such as no passing zone sign, no turn sign, school zone sign, railroad crossing sign, falling rocks sign, animal crossing signs, road construction signs, curve warning signs, intersection warning signs, no outlet or dead end sign, pedestrian crossing sign, road condition signs and so on.).
Regarding claim 10:
 The method of claim 1, has all of its limitations taught by Musabji. Musabji further teaches  wherein the size and/or the color of the symbols is varied based on environmental conditions (Musabji [0101] Additionally, the maneuver arrow 602 may be any color; the color may be chosen in a manner such that the user quickly notices the guidance information overlay 602. )(Musabji [0103] The first and second series of dots 1202 and 1204 may be different colors to distinguish the two portions of the solution route. As seen in FIG. 12, the dots closest to the pedestrian may appear larger than the dots further away.) (Musabji [0103] While dots are used in FIG. 12, any route highlight may be used such as a series of arrows, a solid line 1206, a dash line or any other shape.).
Regarding claim 12:
The claim is a/an parallel version of claim 1. As such it is rejected under the same teachings.
Regarding claim 14:
 A transportation vehicle, wherein the transportation vehicle comprises the device of claim 12. (Musabji [0123] The screen shots 1600, 1700, 1800 and 1806 have been depicted on a personal digital assistant; however, other user devices, such as a cellular telephone, a vehicle navigation system, and a computer may also be used to display the images and associated guidance information overlays.)( Musabji [0109] FIG. 21 illustrates another embodiment of the guidance information overlay. FIG. 21 is an image 2100 depicting a guidance information overlay comprising a route highlight that shows a road restriction, specifically a speed limit, for the displayed portion of the route. In this example, the guidance information overlay includes a route highlight represented by a series of icons or decals 2102 depicting a speed limit sign. Additionally, the image 2100 shows a current location of a vehicle 2104 indicating the current position of the navigation system 100 in the image 2100.)
Regarding claim 15:
The claim is a/an parallel version of claim 1. As such it is rejected under the same teachings.
Regarding claim 18:
The claim is a/an parallel version of claim 4. As such it is rejected under the same teachings.
Regarding claim 19:
 The device of claim 15, has all of its limitations taught by Musabji. Musabji further teaches  wherein types of precipitation such as rain, heavy rain, snow, hail, or fog are detected and analyzed as an environmental condition (Musabji [0110] Furthermore, the textures may indicate the current or forecast traffic conditions, traffic and construction status, current or forecast weather conditions, weather warnings, civil defense messages, current events, such as baseball team logo during game day, and so on.)
Regarding claim 20:
The claim is a/an parallel version of claim 6. As such it is rejected under the same teachings.
	Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claim(s) 3, 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Musabji U.S. Patent/PG Publication 20120059720 in view of Uscinski U.S. Patent/PG Publication 20180348861.
Regarding claim 3:
 The method of claim 1, has all of its limitations taught by Musabji. Musabji further teaches  further comprising, in response to a lower ambient brightness, representing the points of the grid using symbols, (Musabji [0106] Referring to FIG. 14, the guidance information overlay includes a route highlight represented by a first series of dots 1402 depicting a first route and a route highlight represented by second series of dots 1404 depicting a second route. The first and second series of dots 1402 and 1404 may be different colors to distinguish the two routes. The first series of dots 1402 highlights a main route, while the second series of dots 1404 highlights an alternative route. The guidance information overlay provides the user an option to follow either route highlight 1402 or 1404 around the fountain. For example, the user may select the second route 1404 because it is tree-lined, which may provide more shade. While, this embodiment is depicted using two routes, the number of routes may be more than two. Further, the route highlights 1402 and 1404 may also overlay road segments 210 in a road network 208.)

Musabji does not teach  only displaying borders. In a related field of endeavor, Uscinski teaches:
symbols, of which only the border is displayed (Uscinski [0179] The virtual reticle may take on the form of one or more outlines of shapes or symbols, one or more solid shapes or symbols, one or more images or other graphics, in combination or the like.).
Therefore, it would have been obvious before the effective filing date of the claimed invention to use outlines as taught by Uscinski. The rationale for doing so would have been that it is a simple visual substitution of one aesthetic object for another, where the functionality does not change only the appearance. Therefore it would have been obvious to combine Uscinski with Musabji to obtain the invention.
Regarding claim 17:
 The claim is a/an parallel version of claim 3. As such it is rejected under the same teachings.
Claim(s) 11, 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Musabji U.S. Patent/PG Publication 20120059720 in view of Mabbutt U.S. Patent/PG Publication 9041741.	
Regarding claim 11:
 The method of claim 1, has all of its limitations taught by Musabji. Musabji further teaches  wherein the object corresponds to a pedestrian (Musabji [0105] Fig. 14-15These route solutions may comprise some of the same road and/or pedestrian segments while including different segments. The one or more alternative routes may vary in time or distance of travel, but the alternative routes may have different features that may be attractive to a user. For example, alternative routes may be more scenic, have a flatter grade, be well lit at night, handicapped accessible and so on.)(Musabji [0107] Additionally, the user may be pushing a stroller, wearing roller skates, or have a medical condition that makes it difficult to traverse the route highlight 1502 having stairs.)
and the display unit corresponds to  (Musabji [0025] FIG. 16 is a screen shot depicting the use image with guidance information overlay as provided by the navigation system depicted in FIG. 1, according to an exemplary embodiment;)
Musabji does not teach  glasses. In a related field of endeavor, Mabbutt teaches:
and the display unit corresponds to data glasses (Mabbutt C5 L15-24 Although FIG. 1 shows an embodiment of an HMD 120 with a glasses-like frame, other embodiments can have different form factors and/or utilize different optical technologies (e.g., a retinal projector or other optical system) that can offer similar functionality. The ability to allow a user to see objects in the user's environment as well as images shown on the HMD 120 can be useful navigational applications in which the HMD 120 provides a user navigational data while the user is moving along a navigation route.).
Therefore, it would have been obvious before the effective filing date of the claimed invention to use glasses as taught by Mabutt. The rationale for doing so would have been that it is a simple substitution of AR device types, where the functionality, input, and output are all the same, just merely on a different display. Therefore it would have been obvious to combine Mabutt with Musabji to obtain the invention.
Regarding claim 13:
The claim is a/an parallel version of claim 11. As such it is rejected under the same teachings.
	Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON PRINGLE-PARKER whose telephone number is (571)272-5690 and e-mail is jason.pringle-parker@uspto.gov. The examiner can normally be reached on 8:30am-5:00pm est Monday-Friday. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Kee Tung can be reached on (571) 272-7794. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
 Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, seehttp://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JASON A PRINGLE-PARKER/
Primary Examiner, Art Unit 2616